IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-30413
                          (Summary Calendar)



EDWARD GATSON,

                                                Plaintiff-Appellant,

versus

WHITAKER CONSTRUCTION CO., INC.; LOCAL
692 LABOR INTERNATIONAL UNION; RONALD
DOLLARS; PAT THOMAS; JOESH CONNER; ROBERT
WHITAKER; CHARLES WHITAKER; BETTY GUY;
KIM SANDER; SUE SLUSER; C.C. ODOM; HAROLD
ELKINS; MEMPHIS JOHNSON,
                                               Defendants-Appellees,


                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                                (00-CV-46)
                          --------------------
                              July 18, 2000

Before POLITZ, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Proceeding pro se and in forma pauperis, Plaintiff-Appellant

Edward Gatson seeks reversal of the district court’s judgment

dismissing Gatson’s complaint as frivolous pursuant to 28 U.S.C.

§ 1915(e).     We have carefully reviewed the record on appeal in

light of the Report and Recommendation of the magistrate judge

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
relied on by the district court in reaching its determination to

dismiss Gatson’s action.     We are convinced from our review that no

reversible   error   was   committed       and   that   the   judgment   of   the

district court should be, and therefore is, in all respects,

AFFIRMED.




                                       2